State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   519780
________________________________

In the Matter of SAMMY GERACI,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   McCarthy, J.P., Garry, Rose and Clark, JJ.

                             __________


     Sammy Geraci, Attica, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (McNally, J.),
entered July 17, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent finding
petitioner guilty of violating a prison disciplinary rule.

      During the course of an investigation, correction officials
received confidential information identifying petitioner as the
perpetrator of an attack upon an inmate. As a result, he was
charged in a misbehavior report with assaulting an inmate.
Petitioner was found guilty of the charge following a tier III
disciplinary hearing and the determination was affirmed on
administrative appeal. He then commenced this CPLR article 78
proceeding challenging the determination and, following joinder
of issue, Supreme Court dismissed the petition. Petitioner now
                              -2-                  519780

appeals.

      Petitioner's primary contention is that he was improperly
denied the right to call the inmate who was assaulted as a
witness at the hearing. This potential witness, however, never
agreed to testify and signed a refusal form that was not
challenged by petitioner at the hearing. Given petitioner's
"'fail[ure] to object or request that the Hearing Officer make
further inquiry,'" his claim is not preserved for our review
(Matter of Rafi v Venettozzi, 120 AD3d 1481, 1482 [2014], quoting
Matter of Taylor v Fischer, 89 AD3d 1298 [2011]). Petitioner's
remaining arguments are also unpreserved. Therefore, Supreme
Court properly dismissed the petition.

     McCarthy, J.P., Garry, Rose and Clark, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court